Citation Nr: 0712288	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  02-20 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a left foot condition.


ATTORNEY FOR THE BOARD

Celeste Farmer Krikorian, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1969 and had periods of Army Reserve and Army 
National Guard Service from 1969 to 2004.  This matter comes 
to the Board of Veterans' Appeals (Board) on appeal from a 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.  




FINDING OF FACT

The veteran does not have a left foot disability that is 
related to disease or injury during his active military 
service.


CONCLUSION OF LAW

A left foot condition was not incurred or aggravated in 
active military service.  38 U.S.C.A. §§ 101(22) and (24), 
1110, 1131 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.6(a) and 
(c), 3.303, 3.304 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110; 1131; 38 
C.F.R. §§ 3.303, 3.304 (2006).  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

Active service includes any period of active duty for 
training (ACDUTRA) during which the individual was disabled 
from a disease or an injury incurred in the line of duty, or 
a period of inactive duty training (INACDUTRA) during which 
the veteran was disabled from an injury incurred in the line 
of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  ACDUTRA 
includes full-time duty in the Armed Forces performed by the 
Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 
C.F.R. § 3.6(c).  INACDUTRA includes duty, other than full-
time duty, prescribed for the Reserves.  38 U.S.C.A. § 
101(23)(A).  Reserves includes the National Guard.  38 
U.S.C.A. § 101(26), (27).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

It has not been contended nor shown that the veteran's 
current foot condition is a result of his period of active 
service.  Nonetheless, the Board, in its de novo review, has 
considered the active service record.  Service enlistment 
examination in August 1966 indicates that the veteran entered 
service with no left foot complaints or pathology.  Service 
medical records indicate that the veteran was examined by the 
podiatry clinic in August 1969 at which time the examiner 
noted edema of the left foot and ankle.  X-rays were 
subsequently obtained within the month at the podiatry 
clinic.  The x-rays were noted as within normal limits.  The 
examiner noted decreased edema, and the impression given was 
"sprain".  The record does not reflect any other complaints 
or treatment of the left foot during service.  Further, no 
left foot problems were noted at service separation 
examination in October 1969.  

The veteran contends that his current left foot condition is 
the result of an injury to the left knee sustained in March 
1989 during his National Guard service.  The National Guard 
personnel and medical records reflect that the while riding 
in a tank, the veteran injured his knee during inactive duty 
for training.  Personnel records state that the main gun was 
elevated onto his knee, and the veteran's knee was caught.  
An emergency room record reflects findings made one hour 
subsequent to the accident.  Physical examination revealed 
moderate edema of the left supra-patellar knee with 
tenderness and limited range of motion due to pain.  The 
physician recorded that neurovascular entities were intact, 
and x-rays were shown as normal.  No findings pertaining to 
the foot were noted.  Within two weeks of the injury, the 
veteran received follow up treatment by his private physician 
and service healthcare providers.  The injured left knee had 
full range of motion, and no pain on motion was recorded.  
The examiner found that the veteran had no problem walking, 
and no findings pertaining to the foot were noted.  No 
notations were made concerning the feet on the last follow-up 
treatment in May 1989 where the veteran was released back to 
work.  

The claims folder contains numerous private, service and VA 
medical treatment records which reflect treatment for 
unrelated disorders from the date of the 1989 injury.  These 
records do not indicate complaints concerning the veteran's 
left foot until the veteran underwent National Guard physical 
examination dated in April 1999.  Prior National Guard 
physicals dated in June 1992 and October 1994 reveal no 
complaints or findings concerning the feet.  The 1999 
National Guard examination noted painful left foot and 
diabetes.  Nonetheless, physical examination at the time of 
the examination revealed normal feet.  The record reflects 
that the veteran began treatment for numbness in the toes of 
the left foot in 2001.  He also began treatment for a 
diagnosed heel spur syndrome in February 2003, which, 
according to the veteran, manifested symptomatology around 
December 2003.  Despite the above showing of treatment for 
foot symptomatology, the Board notes that a treatment 
provider has never made an indication that the foot 
symptomatology and/or diagnoses are attributable to the 1989 
injury to the knee or any event in service.  In fact, in 
February 2003, the veteran asked his physician if his 
diagnosed heel spur syndrome was attributable to service.  In 
his reply, the physician stated that the veteran had 
"typical heel spur syndrome symptom of post-static 
dyskinesia."  He also noted that the veteran's 
symptomatology was of 3 or 4 months duration indicating its 
manifestation some 14 years after the 1989 injury.

The veteran underwent a VA examination in November 2006.  The 
examiner noted the complaints of numbness in areas of the 
left foot and intermittent pain of the left foot which was 
triggered by prolonged standing or walking.  Physical 
examination of the left foot revealed good alignment of all 
structures and good circulation.  No tenderness or edema was 
noted.  Range of motion of the ankle was reportedly within 
normal limits.  Plantar flexion was 45 degrees; eversion was 
20 degrees; and inversion was 30 degrees.  Sensation was 
sharp in all areas, except for the plantar surface of the 
foot at the level of the metatarsal heads where the sensation 
to pinprick was dull, but present.  No motor abnormality was 
noted and there was no sign of abnormal weight bearing.  No 
significant abnormalities were seen on x-ray.  The diagnosis 
given was hypoesthesia with paresthesias of the left foot of 
unknown etiology.

After the 2006 VA examination, the examiner gave an opinion.  
The examiner stated that he was unable to find any pathology 
in the veteran's left foot, except for diminished sharp 
sensation in the plantar area.  He opined that he did not 
find anything that would give rise to a "disability" in the 
veteran's left foot.  The examiner reported motor function 
was normal, and all function of the foot, in general, was 
normal.  He stated that the etiology of the veteran's left 
foot was unknown.  In response to the veteran's contention 
that his current left foot condition was a residual of the 
1989 left knee injury, the examiner found that there was no 
mention made of any type of sensory deficit after the 1989 
injury included in his separation physicals.  He stated that 
there was no reference to the sensory change anywhere in the 
service medical record.  He, therefore, opined that based on 
the absence of any such information in the service medical 
record, or his National Guard medical record, it was unlikely 
that the injury sustained to the veteran's left knee resulted 
in any abnormality in the foot or any disability in the lower 
extremity as the foot was distal to the left knee. 

As discussed above, to receive VA benefits for a left foot 
condition during National Guard service, the veteran must 
show disease or injury during ACDUTRA or an injury during 
INACDUTRA.  The records do not show an injury to the left 
foot during INACDUTRA in March 1989.  There is nothing in the 
record to show a nexus between the current left foot 
condition and active military service.  The Board also finds 
persuasive the November 2006 VA medical opinion which found 
that the veteran's left foot condition was not due to active 
military service.  The opinion was based upon a review of the 
claim's file, and the basis given is supported by the 
evidence of record.  Further, the opinion stands 
uncontradicted in the record and thus, carries great 
probative weight.  

In making its decision, the Board has considered the 
veteran's statements during the course of his claim and 
resulting appeal which claim his left foot condition was a 
residual of his March 1989 INACDUTRA injury.  However, lay 
persons are not shown to possess the appropriate medical 
expertise and training to competently offer an opinion as to 
current medical diagnoses, thus, any statements purporting to 
do so cannot constitute material evidence.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

The Board concludes that a nexus between the current left 
foot condition and the veteran's military service has not 
been shown.  There was no showing of a left foot condition 
during service nor were the requirements met to find a left 
foot condition during National Guard service.  38 U.S.C.A. 
§ 101(22) and (24); 38 C.F.R. § 3.6(a) and (c).  In view of 
the foregoing, the claim fails, and it must be denied.  

Duties to Notify and Assist

VA has a duty to notify the appellant and his or her 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits and to 
assist the veteran in the development of his or her claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
and Supp. 2005); 38 C.F.R. §§ 2.102, 3.156(a), 5.159 and 
3.326(a) (2006).  

Notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  This notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Neither the veteran nor his representative has alleged any 
deficiency in the duties to notify or to assist the claimant.  
The veteran filed his claim in June 2001.  The RO sent a 
notice letter meeting the above requirements to the veteran 
in February 2004.  The February 2004 letter addressed the 
issues of service connection for a left foot condition, told 
the veteran what VA would do, and what information he should 
provide to VA.  Thus, the notice letter has met all of the 
above stated notice requirements of Quartuccio.  The Board 
notes that the veteran did not receive all necessary notice 
prior to the initial adjudication.  However, the lack of such 
a pre-decision notice is not prejudicial.  The due process 
necessary was afforded when the veteran was provided the 
January 2007 Supplemental Statement of the Case.  

In January 2007, the RO provided the veteran with the notice 
required in the recent case of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  The Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The appellant has been examined.  He 
has submitted evidence to support his claim and has not 
identified any records which could be pertinent to his claim 
that have not been obtained.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
veteran in this case.  

ORDER

Service connection for a left foot condition is denied



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


